416 F.2d 14
Ralph Anthony LANDRY, Petitioner and Appellant,v.Louis S. NELSON et al., Appellees.
No. 23053.
United States Court of Appeals Ninth Circuit.
Sept. 9, 1969.

James Neil, (argued), San Jose, Cal., for appellant.
Karl S. Mayer, (argued), Deputy Atty. Gen., Thomas C. Lynch, Atty. Gen., Derald E. Granberg, Deputy Atty. Gen., San Francisco, Cal., for appellees.
Before CHAMBERS and KOELSCH, Circuit Judges, and KILKENNY, District judge.
PER CURIAM:


1
In this federal habeas corpus attack on a state conviction, the district court, on the merits, ruled against appellant.


2
He asserts there was a conflict of interest between him and another defendant.  Thus, it was wrong to be represented on the merits by one attorney for both.  The district court found no conflict.  No real conflict is suggested here, only speculation.


3
Appellant has presented this conflict of interest point to the California courts, but has never done so in a proper manner as required by state procedure.


4
We therefore affirm on the ground that there has been no proper exhaustion of state remedies.